 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                           No. 2:14-CV-2234-MCE-DMC
12                        Plaintiffs,
13            v.                                         ORDER
14    WALMART, INC., et al.,
15                        Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action
20   alleging intellectual and antitrust claims. Pending before the court is plaintiff’s motion to compel
21   (Doc. 176). On December 12, 2018, the court approved the parties’ stipulation to continue the
22   hearing on plaintiff’s motion to January 9, 2019, with a joint statement pursuant to Eastern
23   District of California Local Rule 251 due by January 2, 2019. Under Local Rule 251(a), if there
24   has been a failure to meet and confer, the moving party shall file an affidavit to that effect in lieu
25   of the joint statement. Because the parties have not filed a timely joint statement, and because
26   plaintiff has not filed a timely affidavit regarding a failure to meet and confer, the matter is
27   dropped from the court’s hearing calendar without prejudice, and terminated as a pending motion.
28   See Local Rule 251(a).
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     Plaintiff’s motion to compel (Doc. 176) is dropped from the court’s

 3   calendar without prejudice pursuant to Local Rule 251(a);

 4                  2.     The hearing scheduled for January 9, 2019, before the undersigned in

 5   Redding, California, is vacated; and

 6                  3.     The Clerk of the Court is directed to terminate Doc. 176 as a pending

 7   motion.

 8

 9

10   Dated: January 3, 2019
                                                         ____________________________________
11                                                       DENNIS M. COTA
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
